      Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 1 of 9 Page ID #:1




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                      LOS ANGELES

                                                                     CASE NO.: 2:20-cv-2860
ROBERT JACOBSEN, LUCILLE JACOBSEN,
JERALD SACKS and JOONJA SACKS,

               Plaintiffs,
V.

PRINCESS CRUISE LINES LTD.

Defendant.
______________________________________/

                              COMPLAINT AND JURY DEMAND

       Plaintiffs, by and through their undersigned counsel, hereby sues Defendant, PRINCESS

CRUISE LINES LTD. (hereinafter, “PRINCESS”), and alleges:


                              THE PARTIES AND JURISDICTION

       1.      This is an action seeking damages in excess of $1,000,000.00 (One Million

Dollars) exclusive of interest, costs and attorney's fees.

       2.      This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332

as this is a civil action in which the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different States and/or citizens of a

State and citizens or subjects of a foreign state.


       3.      This Court also has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. §

1333 as this case involves a maritime tort. The type of incident and injuries suffered by Plaintiffs

had the potential to impact maritime commerce as Plaintiffs are at serious risk of imminent harm



                                                     1
     Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 2 of 9 Page ID #:2



as a result of being exposed to the Coronavirus running rampant aboard the cruise ship upon

which they are paying passengers.

       4.      Plaintiff, ROBERT JACOBSEN is sui juris, is a resident of Kings County, New

York, and was a passenger onboard the Grand Princess.

       5.      Plaintiff, LUCILLE JACOBSEN is sui juris, is a resident of Kings County, New

York, and was a passenger onboard the Grand Princess.

       6.      Plaintiff, JERALD SACKS is sui juris, is a resident of Placer County, California,

and was a passenger onboard the Grand Princess.

       7.      Plaintiff, JOONJA SACKS is sui juris, is a resident of Placer County, California,

and was a passenger onboard the Grand Princess.

       8.      Princess Cruise Lines LTD. is incorporated in Bermuda, with its headquarters in

Santa Clarita California. The action is being filed in this Court pursuant to the terms and

conditions of the Passenger Contract issued by Defendant, Princess Cruise Lines Ltd.

       9.      At all times hereto, PRINCESS owned and operated the cruise ship the Grand

Princess.

       10.     This Court has personal jurisdiction over PRINCESS as PRINCESS’ principle

place of business is located in Los Angeles County, Los Angeles.

       11.     PRINCESS conducts substantial business within the state of California, including

operating cruises from ports in San Francisco, San Diego and Los Angeles.

       12.     PRINCESS markets cruise vacations to Californian residents and employs

thousands of Californian residents to work at its California headquarters.

       13.     Plaintiffs ROBERT JACOBSEN and LUCILLE JACOBSEN were passengers

aboard the Grand Princess which departed out of San Francisco on February 21, 2020, and had



                                                 2
      Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 3 of 9 Page ID #:3



been quarantined on said ship through Tuesday, March 10, 2020, as a result of an outbreak of

COVID-19.

       14.     Plaintiffs JERALD SACKS and JOONJA SACKS were passengers aboard the

Grand Princess which departed out of San Francisco on February 21, 2020, and had been

quarantined on said ship through Tuesday, March 10, 2020, as a result of an outbreak of COVID-

19.

                                  FACTUAL BACKROUND

       In the recent months, there has been a worldwide outbreak of a new strain of the Corona

virus, commonly known as COVID-19. The virus began in China in December 2019, and has

quickly spread throughout Asia, Europe and most recently, North America. The virus causes

temperature, a dry cough, and can be fatal. There have been over One Hundred Thousand cases

worldwide and over Three Thousand deaths as result of COVID-19. Those fatalities have

largely been amongst the elderly population, and those with underlying medical complications.



       COVID-19 really gained the attention of the public when the Diamond Princess cruise

ship, also owned and operated by Defendant, suffered an outbreak of the disease at the beginning

of February 2020 in Yokohama, Japan.          The outbreak began with ten cases, and rapidly

multiplied to seven hundred cases, as a result of the flawed two week quarantine on the ship.

The Center for Disease Control, (CDC) issued a statement on February 18, 2020, that “the rate

of new reports of positives new on board, (Diamond Princess), especially among those without

symptoms, highlights the high burden of infection on the ship and potential for ongoing risk.”

Seven of Defendant’s passengers died as a result of COVID-19.




                                                3
      Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 4 of 9 Page ID #:4



          It would only stand to reason, that having experienced such a traumatic outbreak on

board one of its vessels less than a month prior to the current voyage on board the Grand

Princess, that the Defendant would have learned to take all necessary precautions to keep its

passengers, crew and the general public safe. Unfortunately, the Defendant PRINCESS did no

such thing, which is why Plaintiffs are now at actual risk of immediate physical injury

proximately caused by the Defendant’s negligence.

                                             COUNT I

                                (NEGLIGENCE AGAINST PRINCESS)
    Plaintiffs re-allege all allegations in paragraphs 1 through 14 above as if alleged fully herein.


          15.   PRINCESS owed Plaintiffs, who are paying passengers who boarded the Grand

Princess on February 21, 2020, the duty to ensure that they would not be exposed to

unreasonable risk of harm that defendant knew or should have known about while sailing on its

vessel.

          16.   Defendant breached its duty in that it had knowledge that at least one of its

passengers from the prior voyage who disembarked Feb 21, 2020 had symptoms of coronavirus,

and yet it made the conscious decision to continue sailing the voyage that began on February 21,

2020 with another three thousand passengers on an infected ship.

          17.   Specifically, Defendant was aware of at least two passengers who disembarked its

ship on February 21, 2020 in San Francisco, had symptoms of the coronavirus. It went as far as

to send emails on Wednesday February 25, to passengers who disembarked the Grand Princess

on February 21, notifying them of the potential of exposure to the coronavirus while onboard

their cruise.




                                                  4
     Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 5 of 9 Page ID #:5



       18.     To make matters even worse, there are sixty two passengers on board the

Plaintiffs’ cruise, who were also on the prior voyage, who were exposed to the passengers that

were confirmed to be infected, and later died.

       19.     In continuing to sail with another three thousand passengers including Plaintiffs

on February 21, 2020, knowing that some of those passengers and crew had already been

exposed to COVID-19, the Defendant PRINCESS has exposed Plaintiffs to actual risk of

immediate physical injury.

       20.     Defendant is further negligent in failing to have proper screening protocols for

COVID-19 prior to boarding the passengers on Plaintiffs’ voyage. Despite the knowledge and

experience it had with the outbreak of the disease on the Diamond Princess just a mere three

weeks prior to the instant case, Defendant did not have proper screening protocol in place to

minimize the risk of exposure of the disease to its passengers and crew.

       21.     Prior to boarding the February 21, 2020 sailing on the Grand Princess, passengers

were simply asked to fill out a piece of paper confirming they were not sick. Not one passenger

was questioned, let alone examined in any capacity. Incredibly, not one of those sixty two

passengers or crew members who were mixing and mingling with the infected prior passengers

were ever examined during the instant voyage until being tested for the virus on Thursday March

5, 2020, two weeks after the ship sailed.

       22.     As a result of the Defendant’s lackadaisical approach to the safety of Plaintiffs, its

passengers and crew aboard the Grand Princess, Plaintiffs are at actual risk of immediate

physical injury.

      23.      Finally, Defendant PRINCESS is negligent in failing to adequately warn Plaintiffs

about the potential exposure to COVID-19 prior to boarding the ship on February 21, 2020, and



                                                 5
     Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 6 of 9 Page ID #:6



again during the sailing of said cruise.      Defendant had actual knowledge of at least two

passengers who sailed on its ship the week prior, disembarked with symptoms of coronavirus,

and one confirmed death as a result. Defendant also knew that there were sixty two passengers

and crew who were onboard that same sailing, who now are on board with Plaintiffs, and failed

to inform Plaintiffs at any time prior to boarding or while they were already onboard, that

there is an actual risk of exposure to COVID-19. In addition, PRINCESS failed to inform

Plaintiffs that a crew member aboard their cruise actually disembarked in Hawaii as a result of

coronavirus.

        24.    If Plaintiffs had knowledge of this actual risk of exposure prior to boarding, they

would have never boarded the ship. If they were informed of the risk on February 25, 2020,

when the former passengers were notified by email, Plaintiffs would have disembarked at the

first port of call in Honolulu on Feb 26, 2020. Due to Defendant’s outright negligence in failing

to warn Plaintiffs of the actual risk of exposure to COVID-19 aboard its infected ship, Plaintiffs

were quarantined in their cabin along with the rest of the passengers and crew, off the coast of

San Francisco, anxiously awaiting their fate, until they were transferred to various air force bases

across the country where they remain quarantined.




                                                 6
        Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 7 of 9 Page ID #:7




          25.   As a direct and proximate result of the aforementioned negligence of the

Defendant PRINCESS, in exposing them to actual risk of immediate physical injury, Plaintiffs

are suffering from emotional distress, are traumatized from the fear of developing COVID-19 as

they sit minute after minute in confinement, and this emotional harm will continue to plague

them.


          WHEREFORE, Plaintiffs demand judgment against Defendant PRINCESS for

damages suffered as result of their negligence and a trial by jury on all issues triable.


                                             COUNT II

                (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS)

   Plaintiff re-alleges all allegations set out in paragraphs 1 through 25 above as if alleged fully

herein.




                                                  7
      Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 8 of 9 Page ID #:8



        26.     Defendant Princess’ conduct in deciding to continue to sail the Grand Princess

with Plaintiffs, knowing that the ship was infected from two previous passengers who came

down with symptoms of COVID-19, and had sixty two passengers on board with plaintiffs who

were previously exposed to those two infected individuals, along with the prior crew, shows a

lack of any care on the part of Defendant, amounting to gross negligence. Defendant knew how

dangerous it was to expose Plaintiffs and the rest of its passengers to COVID-19 in light of its

experience with the Diamond Princess a short three weeks prior, and yet it departed from what a

reasonably careful cruise line would do under the circumstances in continuing to sail with

Plaintiffs.

        27.     Moreover, Defendant’s conduct in failing to warn Plaintiffs of their actual risk of

harm in being exposed to COVID-19, either prior to boarding or while they were already on

board, in light of the prior passenger who came down with symptoms who ended up dying, along

with others who came down with symptoms from that prior voyage, and the crew member who

disembarked during this voyage from the virus, amounts to an extreme departure of a what a

reasonably careful cruise line would do, in light of that fact that Plaintiffs are elderly.

        28.     Defendant PRINCESS chose to place profits over the safety of its passengers,

crew and the general public in continuing to operate business as usual, despite their knowledge

of the actual risk of injury to Plaintiffs, who are elderly.




                                                   8
Case 2:20-cv-02860 Document 1 Filed 03/27/20 Page 9 of 9 Page ID #:9
